Citation Nr: 0207396	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension with 
coronary artery disease (CAD) and vertebral-basilar artery 
atherosclerotic disease (VBAAD) secondary to service-
connected anxiety disorder with dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from October 1952 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned Member via 
videoconference in March 2002.  A transcript of that hearing, 
as well as additional documentary evidence submitted 
thereafter, is associated with the claims folder.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. pt. 20) (amending 38 C.F.R. 
§ 20.1304 to eliminate the requirement of referring a case to 
the RO to consider evidence received after an appeal is 
certified to the Board). 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The probative competent medical evidence of record does 
not establish that hypertension with CAD and VBAAD is 
proximately due to or the result of service-connected anxiety 
disorder with dysthymic disorder, or that there is 
aggravation of hypertension with CAD and VBAAD that is 
proximately due to or the result of service-connected anxiety 
disorder with dysthymic disorder.  	

3.  No complex or controversial medical question has been 
presented in this case.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension with 
CAD and VBAAD secondary to service-connected anxiety disorder 
with dysthymic disorder is not established.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.310(a) (2001).  

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. §§ 5109(a), 7109(a) (West 1991); 38 
C.F.R. §§ 20.901(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1998 rating decision, the January 1999 statement of the 
case, and the January 2002 supplemental statement of the 
case, the RO provided the veteran and his representative with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in May 2001, the RO set forth the duties 
prescribed by the VCAA, stated what evidence was already of 
record, and explained what additional evidence was necessary 
and action would be taken in adjudicating his claim.  As 
documented in a May 2001 report of contact, the veteran that 
there was no other evidence relevant to his claim.  

With respect to the duty to assist, the RO has secured VA 
treatment records and obtained medical examinations and 
opinions.  Although the veteran has personally submitted 
private medical evidence, there is no indication in the 
claims folder that he identified and authorized VA to obtain 
any additional private records.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

Review of the record revealed that the RO established service 
connection for anxiety state in a March 1956 rating decision.  
The veteran submitted a claim for service connection for 
hypertension and cardiac disorders secondary to the service-
connected disability in December 1997.  

Service medical records were negative for cardiovascular 
abnormality.  Similarly, the report of the March 1956 VA 
examination showed no findings of cardiovascular anomaly.  
During his October 1962 VA hospitalization, the veteran's 
blood pressure was elevated, 148/100.  Otherwise, there was 
no cardiac abnormality.  

VA medical records dated in December 1997 obtained in 
connection with the veteran's claim showed a diagnosis of CAD 
with report from the veteran that he had increased chest pain 
with anxiety.  Other VA outpatient treatment records 
reflected general psychiatric and cardiac treatment.  There 
was no evidence or opinion as to etiology of any 
cardiovascular disorder present.  

During the April 1998 VA cardiology examination, the veteran 
related that he developed hypertension in about 1978 and had 
been on various medications since that time.  Evaluation for 
chest pain in 1980 yielded no specific diagnosis.  Subsequent 
evaluation for chest pain in 1983 revealed three blockages on 
cardiac catheterization, as well as elevated cholesterol.  He 
was treated with medication.  Current medications included 
Atenolol, hydralazine, isosorbide, Dinitrate, Zocor, aspirin, 
Librium, and sublingual nitroglycerin for angina as needed.  
Diagnoses following examination included essential 
hypertension, arteriosclerotic heart disease by history, 
anginal syndrome, hyperlipidemia by history, and probably 
cerebrovascular disease.  The examiner stated the opinion 
that the veteran's hypertension and cardiac disease were not 
direct results of the service-connected neurosis/generalized 
anxiety disorder.  

With his notice of disagreement, the veteran provided various 
newspaper articles discussing studies that linked stress to 
the development of cardiovascular disease or symptomatology.  
In addition, the veteran submitted a May 1998 statement from 
J. Rosenthal, M.D.  He had treated the veteran for several 
years for hypertension and CAD.  It was his opinion that the 
service-connected psychiatric disability "could have 
contributed to [the veteran's] heart disease and high blood 
pressure."  He also felt that stress was a major component 
of the cause of the veteran's symptoms.  The veteran also 
submitted records of evaluation for ataxia in April 1998 by 
K. Toler, M.D., which noted a history of CAD and 
hypertension, but offered no relevant diagnosis or opinion.  
Dr. Toler did note that she doubted it was secondary to 
medication, but asked the veteran to use Librium as little as 
possible.  Similarly, in a June 1998 statement, R. Rosenburg, 
M.D., noted the same medical history and provided a current 
diagnosis of VBAAD, though with no opinion as to etiology.  

The veteran testified at a personal hearing at the RO in 
December 1998.  He was initially diagnosed as having heart 
problems in 1983.  He believed that stress and anxiety could 
cause or aggravate his cardiac problems.  They did aggravate 
his angina pain.  

In a November 1999 statement, Dr. Rosenthal supplemented his 
previous letter with the opinion that the veteran's 
cardiovascular disorders had "been aggravated by his service 
connected anxiety disorder."  He added that stress was the 
main precipitating factor for the veteran's angina and it 
also tended to elevate his blood pressure.  The stress was 
associated with his anxiety disorder.

The report of the June 2001 VA cardiology examination noted 
the veteran's history of chronic anxiety problem, 
hypertension, heart disease, and vertebral artery vascular 
disease.  The examiner stated the belief that the 
hypertension caused the heart disease and generalized 
atherosclerosis.  The etiology of the hypertension was not 
anxiety and stress.  Also in June 2001, the veteran underwent 
a VA neurology examination.  The claims folder was not 
available to the examiner.  Diagnoses included service-
connected anxiety disorder, as well as coronary 
arteriosclerotic heart disease, generalized arteriosclerosis, 
and cerebral-vertebral basilar insufficiency.  The examiner 
did not believe that the veteran's physical problems were 
influencing his anxiety problem.  He stated that the 
nonservice-connected coronary heart disease and vertebral-
basilar insufficiency were not connected with the anxiety 
disorder and vice versa.  

In August 2001, the RO sought a VA medical opinion in the 
veteran's case.  The examiner reviewed the veteran's claims 
folder, private medical information, and VA treatment 
records.  He also consulted with two board-certified 
cardiologists and a board-certified nephrologist.  The 
examiner concluded that the veteran's CAD, hypertension, and 
vertebrobasilar artery disease (VBI) were not caused or made 
worse by the service-connected anxiety disorder.  He 
explained the specific cause of CAD and VBI as cholesterol 
build-up and noted several risk factors that predisposed a 
person to develop CAD and VBI, including hypertension, 
diabetes, hypercholesterolemia, heredity, and smoking.  
Anxiety and neurosis were not accepted or listed in medical 
textbooks as causes of or contributors to these disease 
processes.  Similarly, essential hypertension had not been 
related to anxiety.  Although stress could transiently 
increase blood pressure, it did not aggravate or cause the 
underlying condition of hypertension.  Finally, the examiner 
disagreed with Dr. Rosenthal's statement that the main 
precipitating factor for the veteran's angina and 
hypertension was stress.  The main factor in the angina was 
more likely the underlying arterial occlusions caused by 
cholesterol plaque.  It was also more likely that the 
baseline elevated blood pressure was essential hypertension.   

During the March 2002 Board hearing, the veteran's 
representative initially clarified that Dr. Rosenthal was a 
cardiologist, but that the June 2001 VA examiners were 
general practitioners.  The representative requested an 
independent medical expert opinion given the complex nature 
of the medical questions at issue.  The veteran testified 
that anxiety or upset seemed to bring on angina pain.  He had 
been told that the anxiety medication he had taken for years, 
Librium, was detrimental to motor function in older patients.  

Following the hearing, the veteran submitted a statement from 
A. Goldings, M.D., dated in February 2002.  She had seen the 
veteran since early 2001 for neurological problems, including 
VBAAD, that caused problems with dizziness, unsteady gait, 
and talking and writing.  It was her opinion that the 
veteran's service-connected disability could have a 
connection in the cause of the neurological problems.  If not 
considered part of the cause, Dr. Goldings stated that the 
service-connected disability aggravated the neurological 
problems in terms of the stress, fatigue, and anxiety making 
it more difficult for the veteran to deal with movement and 
some of the other problem functions.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  In addition, a disability is 
service connected if it is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).  Aggravation generally refers to an 
increase in disability.  Allen, 7 Vet. App. at 445.  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id. at 448.

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
claim for secondary service connection also requires medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998), appeal dismissed, 215 F.3d 1344 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b). 
 
Upon review of the record, the Board acknowledges that there 
are contrary medical opinions as to possible causation and 
aggravation of the cardiovascular disorders at issue.  
However, the Board has a duty to analyze the credibility and 
probative value of the evidence of record.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  When adequately explained, the Board is free to 
favor one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 26 (1998).  

In support of the veteran's claim, Dr. Rosenthal states that 
the service-connected anxiety disorder aggravates the 
cardiovascular disorders, noting that that stress is the main 
cause of angina and it tends to elevate blood pressure.  
Similarly, Dr. Goldings opines that the service-connected 
disability could have a causal connection to the VBAAD and 
associated neurological problems.  If it is not a cause, she 
believes that the stress, fatigue, and anxiety make it more 
difficult for the veteran to deal with his neurological 
problems.  

When examining this evidence, the Board first notes that 
there is no indication that the opinions are based on a 
comprehensive review of the veteran's medical and disability 
history.  Moreover, neither physician offers any explanation 
for his or her conclusion.  In addition, to the extent that 
Dr. Goldings opinion might be interpreted to support a claim 
for aggravation, the Board emphasizes that careful reading of 
her statement merely indicates that anxiety makes it more 
difficult for the veteran to deal with his neurological 
problems.  The opinion does not state that the service-
connected disability actually causes an increase in 
neurologic difficulty that would constitute aggravation.     

Evidence against the veteran's claim consists of the opinion 
from the April 1998 VA examiner that the hypertension and 
cardiac disease do not directly result from the service-
connected anxiety disorder, as well as opinions from the June 
2001 VA examiners, who fail to find any association between 
any of the disorders at issue and the service-connected 
disability.  The Board acknowledges that these examiners also 
do not discuss the bases for their opinions.  

However, the August 2001 VA examiner reviewed the veteran's 
claims folder, to include VA and private medical evidence, 
and consulted with other physicians, specialists in 
cardiology and hypertension, in reaching his conclusions.  
His opinion specifically explains the cause of CAD and VBI 
and how that cause is not related to the service-connected 
disability.  He also states that hypertension as a medical 
condition is not shown to be caused or aggravated by stress, 
though he concedes that there might be transient elevations 
of blood pressure as a normal response to stress.  
Considering the comprehensive review of the evidence and the 
associated explanation for the opinions rendered, the Board 
finds the medical opinion from the August 2001 VA examiner to 
be persuasive on the issue secondary service connection, with 
respect to both causation and aggravation.  See Wray v. 
Brown, 7 Vet. App. 488 (1995) (Board decision denying service 
connection for the cause of the veteran's death from 
myocardial infarction alleged related to stress associated 
with service-connected orthopedic disability, which relied on 
a medical opinion that included review of the veteran's 
medical records and consideration of evidence that appeared 
to support the appellant's claim, had both a plausible basis 
and an adequate statement of reasons and bases for the 
decision).  

Finally, the Board notes that the veteran has expressed a 
personal belief that his service-connected anxiety in some 
way caused or aggravates his cardiovascular disorders.  
However, there is no evidence of record showing that he is 
educated and trained in medicine.  Therefore, his lay opinion 
as to the etiology of the cardiovascular disorders or as to 
the severity of those disorders is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

Moreover, the veteran's testimony as to comments from his 
physician regarding the effect the Librium he took for years 
has on his cardiovascular problems is not sufficient to 
warrant secondary service connection.  First, the physician's 
statements are not contained in the records.  Although Dr. 
Toler asked the veteran to use Librium as little as possible, 
she did not relate use of the medication to the ataxia.  
Second, the veteran's recitation of a doctor's statement is 
not competent evidence.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).   

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for hypertension with 
CAD and VBAAD secondary to service-connected anxiety 
disorder.  Therefore, the appeal is denied.  

The Board notes that during the March 2002 Board hearing, the 
veteran's representative asked the undersigned to secure an 
independent medical expert opinion in the event an allowance 
was not forthcoming.  Pursuant to VA law and regulation, the 
Board may secure an independent medical expert opinion when, 
in the Board's judgment, it is warranted by the medical 
complexity or controversy involved in the appeal.  
38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. § 20.901(a).  In 
this case, the Board is satisfied that the medical opinions 
already of record have adequately addressed the questions at 
issue in this appeal.  There is no medical complexity or 
controversy involved that would warrant obtaining an 
independent medical expert opinion.  
ORDER

Entitlement to service connection for hypertension with CAD 
and VBAAD secondary to service-connected anxiety disorder 
with dysthymic disorder is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

